Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2020

                                       No. 04-19-00468-CR

                                      John Anthony VEGA,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5622
                         Honorable Mark R. Luitjen, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice

           Appellant has filed a document pro se. Our records show Appellant is represented by
counsel in this appeal. If an appellant is represented by counsel in an appeal, the appellant is not
entitled to “hybrid representation,” meaning that pro se filings present nothing for this court to
rule on, and we may only respond to and rule on documents filed by the appellant’s attorney.
See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001); Flores v. State, 625 S.W.2d
44, 47 (Tex. App.—San Antonio 1981, pet. ref’d).
        Appellant may request a copy of the appellate record from his appellate counsel. See
Kelly v. State, 436 S.W.3d 313, 323 (Tex. Crim. App. 2014) (Alcala, J., concurring) (pointing to
the continuing duty of appellate counsel to provide a copy of the appellate record to the client).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court